DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6 & 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kolodziej (US 20130157647 A1 hereinafter, Kolodziej ‘647) in combination Stanek et al. (US 20140324275 A1 hereinafter, Stanek ‘275).
Regarding claim 1; Kolodziej ‘647 a system (Fig. 2, System 200) to selectively invoke applications for execution in a vehicular environment (i.e. Fig. 2 illustrates that the tablet 100 can be provided with a tablet telematics application to unify most or all of the devices in a vehicle to act in concert as a telematics device. Paragraphs 0006 & 0031);

a natural language processor component (Fig. 2, Vehicle Applications 300) executed by a data processing system (Fig. 3) of a vehicle (Fig. 8, Vehicle 805) to receive, via an interface (i.e. A number of vehicles have interfaces, either wired or wireless, that allow the tablet 100 and/or mobile station 200 to interface with the vehicle. The interfaces can be part of the mount 75 or an in-dash interface 85. Figs. 9A and 9B illustrate examples of both types of mounts /interfaces. Paragraph 0060), an input audio signal and to parse the input audio signal to identify a request and a command corresponding to the request (i.e. Either the telematics application or a vehicle application 300 may have voice recognition. Using voice recognition, many or all of the vehicle applications 300 and their related functions can be operated by voice commands. The voice recognition can use a standard menu of commands, and can be customized so specific voice commands can perform certain tasks. For example, the voice command "work" can activate both the GPS application 302 to display vehicle location, roads, and traffic and tune the internet radio 304 to local news and weather reports. The voice command application can access the information stored on the tablet 100 and mobile device 200 and use them for preset commands. Paragraph 0040);
 a configuration tracker (Fig. 11) executed by the data processing system (i.e. Fig. 11 illustrates an example of a method of controlling the mobile station 200 from the tablet 100);
to identify a first functionality of a first digital assistant application hosted on the data processing system in the vehicle (Fig. 11, Step 1106 i.e. The selected program icon 300m, 500m on the mobile station 200 is displayed on the tablet 100 (step 1102). The method prevents the use of all program icons 300m, 400m, 500m on the mobile station 200 (step 1104). However, the selected program icon 300m, 500m is permitted to be used on the tablet (step 1106). Paragraph 0077);
and a second functionality of a second digital assistant application accessible via a client device communicatively coupled to the data processing system (Fig. 11, Step 1108 i.e. Once the selected program icon 300m, 500m is selected by a user, from the tablet 100, a program related to the selected program icon 300m, 500m is activated on the mobile station (step 1108). Paragraph 0077); 
an application selector (Fig. 11, Steps 1112 & 1114) executed by the data processing system to: determine that one of the first functionality or the second functionality supports the command corresponding to the request (i.e. The selected program icon can relate to a vehicle application 300m or a partial 
select one of the first digital assistant application hosted on the data processing system or the second digital assistant application accessible via the client device based on the determination that one of the first functionality or the second functionality supports the command (Fig. 11, Steps 1116 & 1118 i.e. The method above can also include the steps of displaying a second selected icon 400, 500 on the tablet 100 differently from a remaining icon 300 on the tablet 100, the second selected icon is related to a second program on the tablet 100 (step 1116) and partially disabling a feature of the second program (step 1118). Paragraph 0080);
and invoke one of the first digital assistant application or the second digital assistant application selected based on the determination that one of the first functionality or the second functionality supports the command (Fig. 12, Steps 1202-1206 i.e. The master tablet 100 can selectively prevent a use of at least one program icon on the slave mobile station 200 (step 1202) and selectively allow a use of a selected program icon on the slave mobile station 200 (step 1204). As part of the selective allowance step, the master tablet can activate a program related to the selected program icon on the slave mobile station (step 1206). Paragraph 0081).
Examiner reasonably believes that the Fig. 11 of Kolodziej ‘647 discloses a configuration tracker executed by the data processing system to identify a first functionality of a first digital assistant application hosted on the data processing system in the vehicle as explained above. However, Stanek ‘275 discloses a tracker (i.e. The memory device 130 may keep track of previous visits to service centers 200, and transmit fault data to the closest service center previously visited. Paragraph 0027). 
Kolodziej ‘647 and Stanek ‘275 are combinable because they are from same field of endeavor of speech systems (Stanek ‘275 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Kolodziej ‘647 by adding a tracker as taught by Stanek ‘275. The motivation for doing so would have been advantageous to 

Regarding claim 2; Kolodziej ‘647 discloses wherein the configuration tracker to: identify the first functionality of the first digital assistant application, the first functionality including at least one of an application profile of the first digital assistant application, a version number of the first digital assistant application, connectivity of the data processing system with a network, a plurality of functions supported by the first digital assistant application, and a plurality of peripheral devices connected to the data processing system (Fig. 11, Step 1100 i.e. This control is typically configured to operate when the devices 100, 200 are in a vehicle. This can include the step of establishing the communication link 50 between the tablet 100 and the mobile station 200 (step 1100). Paragraph 0077); 
and identify the second functionality of the second digital assistant application, the second functionality including at least one of an application profile of the second digital assistant application, a version number of the second digital assistant application, connectivity of the client device with the network, connectivity of the client device with the data processing system in the vehicle, a plurality of functions supported by the second digital assistant application, and a plurality of peripheral devices interfaced with the client device in the vehicle (i.e. The selected program icon can relate to a vehicle application 300m or a partial application 500m. If the icon relates to the partial application, the method can include an additional step of partially disabling a feature of the related program (step 1112). With the partial application 500m, the feature can be a first feature, and the method can allow a second feature of the related program to be accessed through the tablet 100, over the communication link 50 (step 1114). Paragraph 0079).

Regarding claim 3; Kolodziej ‘647 discloses wherein the application selector to select one of the first digital assistant application hosted on the data processing system or the second digital assistant application accessible via the client device based on an input via a vehicle input interface 

Regarding claim 4; Kolodziej ‘647 discloses wherein the natural language processor component to parse the input audio signal to identify a trigger keyword in the request (i.e. In one example, a voice command can be linked to a macro to execute a series of applications or features with one command. This functionality can be similar to key mapping on a keyboard. For example, the voice command "work" can activate both the GPS application 302 to display vehicle location, roads, and traffic and tune the internet radio 304 to local news and weather reports. This feature can be set by the user individually selecting each of the applications and the features therein (e.g. the station on the internet radio 304), or the voice command application can access the information stored on the tablet 100 and mobile device 200 and use them for preset commands. Paragraph 0040);
and the application selector to select one of the first digital assistant application hosted on the data processing system or the second digital assistant application accessible via the client device based on the keyword (Fig. 12, Steps 1202-1206 i.e. The master tablet 100 can selectively prevent a use of at least one program icon on the slave mobile station 200 (step 1202) and selectively allow a use of a selected program icon on the slave mobile station 200 (step 1204). As part of the selective allowance step, the master tablet can activate a program related to the selected program icon on the slave mobile station (step 1206). Paragraph 0081).

Regarding claim 5; Kolodziej ‘647 discloses wherein the natural language processor component to determine that the command corresponding to the request identified from the input audio signal corresponds to a vehicle functionality (i.e. For example, the voice command "work" can activate both the GPS application 302 to display vehicle location, roads, and traffic and tune the internet radio 304 to local news and weather reports. This feature can be set by the user individually selecting each of the applications and the features therein (e.g. the station on the internet radio 304), or the voice command application can access the information stored on the tablet 100 and mobile device 200 and use them for preset commands. Paragraph 0040);
and the application selector to select one of the first digital assistant application hosted on the data processing system, responsive to the determination that the command corresponds to the (Fig. 11, Step 1106 i.e. The selected program icon 300m, 500m on the mobile station 200 is displayed on the tablet 100 (step 1102). The method prevents the use of all program icons 300m, 400m, 500m on the mobile station 200 (step 1104). However, the selected program icon 300m, 500m is permitted to be used on the tablet (step 1106). Paragraph 0077).

Regarding claim 6; Kolodziej ‘647 discloses wherein a database of the data processing system to store application data from the second digital assistant application of the client device communicatively coupled to the data processing system, the application for use by the first digital assistant application (i.e. As known in the data processing and communications arts, a general-purpose computer, which includes a tablet 100, typically comprises a central processor or other processing device, an internal communication bus, various types of memory or storage media (RAM, ROM, EEPROM, cache memory, disk drives etc.) for code and data storage, and one or more network interface cards or ports for communication purposes. The software functionalities involve programming, including executable code as well as associated stored data, e.g., files used for the various country determination and technology detection lists. The programming code is executable by a microprocessor on both the tablet 100 and on the mobile station 200. For downloading and installation, however, the software can be stored within the general-purpose computer platform. Paragraph 0082).
Regarding claim 11; Claim 11 contains substantially the same subject matter as Claim 1. Therefore, Claim 11 is rejected on the same grounds as Claim 1.
Regarding claim 12; Claim 12 contains substantially the same subject matter as Claim 2. Therefore, Claim 12 is rejected on the same grounds as Claim 2.
Regarding claim 13; Claim 13 contains substantially the same subject matter as Claim 3. Therefore, Claim 13 is rejected on the same grounds as Claim 3.
Regarding claim 14; Claim 14 contains substantially the same subject matter as Claim 4. Therefore, Claim 14 is rejected on the same grounds as Claim 4.
Regarding claim 15; Claim 15 contains substantially the same subject matter as Claim 5. Therefore, Claim 15 is rejected on the same grounds as Claim 5.
Regarding claim 16; Claim 16 contains substantially the same subject matter as Claim 6. Therefore, Claim 16 is rejected on the same grounds as Claim 6.


Allowable Subject Matter
Claims 7-10 & 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiners Statement of Reasons for Allowance
The cited reference (Kolodziej ‘647) teaches wherein a portable telematics device can be a tablet or a mobile device. The tablet and mobile device can combine to run applications via a communication link and form a link with a vehicle and/or another mobile device. The tablet can also have a telematics component which has a display component displaying a selected program icon from the mobile station on the tablet and a control component. The control component can be configured to prevent a use of all program icons on the mobile station. Further, it can allow a use of the selected program icon on the tablet, which can activate a related program on the mobile station. The display component can display at least an output of the related program on the tablet. 
The cited reference (Stanek ‘275) teaches wherein a system includes a vehicle controller having a processor and in communication with a communications device and vehicle display, the controller configured to receive a sensor input containing at least one of a fault trigger and a contextual data captured during the fault trigger. The controller may analyze, via the processor, 
The cited references (Kolodziej ‘647 and Stanek ‘275) fail to disclose an application selector to: determine that a third functionality of a second client device and one of the first functionality or the second functionality supports the command corresponding to the request; and invoke one of the first digital assistant application or the second digital assistant application to execute the command using application data from the second client device; the application selector to invoke the second digital assistant application accessible via the client device by assigning control of input controls of the vehicle from the data processing system to the client device a performance evaluator executed by the data processing system to determine a quality score of the second digital assistant application based on at least one of a feedback indicator via the client device, a rating score from an application distribution platform, and an automated test evaluation; and the application selector to select one of the first digital assistant application hosted on the data processing system or the second digital assistant application accessible via the client device based on the quality score; the application selector to set the first digital assistant application as a default application and the second digital assistant application as a secondary application. As a result and for these reasons, Examiner indicates Claims 7-10 & 7-20 as allowable subject matter. 




Relevant Prior Art References Not Relied Upon
	Jain et al. (US 20160042748 A1) - A voice-based system may comprise a local speech interface device and a remote control service. A user may interact with the system using speech to obtain services and perform functions. The system may allow a user to install applications to provide enhanced or customized functionality. Such applications may be installed on either the speech interface device or the control service. The control service receives user speech and determines user intent based on the speech. If an application installed on the control service can respond to the intent, that application is called. Otherwise, the intent is provided to the speech interface device which responds by invoking one of its applications to respond to the intent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARCUS T. RILEY, ESQ.
Acting SPE
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677